Citation Nr: 1124973	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  04-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residual scars associated with shell fragment wounds (SFW) to the back.

2.  Entitlement to a separate disability rating for a low back disorder associated with SFW to the back.

3.  Entitlement to a separate disability rating for neurologic impairments of the bilateral lower extremities as a neurologic abnormality associated with the service-connected low back disability.

4.  Entitlement to separate disability rating for erectile dysfunction as a neurologic abnormality associated with the service-connected low back disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In April 2004, the Veteran, his wife, and his son testified before a Decision Review Officer at a formal hearing while at the RO.  A transcript of that hearing has been associated with the claims file.  

In August 2006, May 2008, and December 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  Following completion of the development and adjudicative actions, the case was returned to the Board for further appellate review.

In the December 2009 remand, the Board acknowledged the Veteran's claim that his residual SFW disability was also manifested by a back disorder.  In so doing, the Board remanded the issue of a compensable rating for residuals of SFWs to the back and instructed the RO to provide the Veteran with additional VA examinations to assess any possible scars, muscle, or orthopedic disorders associated with the in-service SFW incident.  Thereafter, the RO was instructed to consider separate ratings for all of the residual disabilities associated with the incident.  As discussed further below, the medical evidence shows that the Veteran has a low back disability attributed to his in-service SFW.  Thus, the issues presently before the Board have been recharacterized as reflected on the preceding page.

The issues of separate ratings for neurologic impairments of the bilateral lower extremities and erectile dysfunction being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The  issue of a residual left elbow disorder associated with the in-service SFW injuries has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's residual SFW scars are deep, unstable, cover an area of 6 square inches or more, are painful on palpation, unstable, or limits any functioning.

2.  The evidence of record shows that that Veteran has a low back disability associated with in-service SFW injuries, which is manifested by moderate limitation of motion of the lumbar spine.

3.  The Veteran is currently service connected for PTSD, rated as 50 percent disabling; hearing loss, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and residual SFW scars, rated as noncompensable; he is granted a separate 20 percent rating for a low back disability associated with in-service SFW injuries in the decision herein.  As a result, the Veteran has a combined disability rating of 70 percent.

4.  The Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residual SFW scars have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.7, 4.41, 4.118, Diagnostic Codes 7801- 7805 (2007).

2.  The criteria for a separate, 20 percent disability rating for a low back disability associated with in-service SFW injuries have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a; Diagnostic Codes Diagnostic Codes 5292, 5293, 5295 (2003), 5242, 5243 (2010).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in October 2002, October 2003, and August 2006, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now service-connected residual SFW scars and low back disability, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

As an initial matter, the Board again highlights that the Veteran's claims were remanded in December 2009.  In so doing, the Board instructed the RO to provide the Veteran with additional VA examinations to assess any possible scars, muscle, or orthopedic disorders associated with the in-service SFW incident.  Thereafter, the RO was instructed to consider separate ratings for all of the residual disabilities associated with the incident.  Although the RO only considered the rating for the residual SFW scars in the March 2011 Supplemental Statement of the Case, in the analysis below the Board is granting a separate rating for a residual low back disability.  The Veteran is not prejudiced in this instance, as the Veteran is granted a separate rating for the low back disability and any deficiencies in notice will be addressed by the RO in effectuating the award.

VA satisfied the notice requirements under Dingess in the August 2006 notice letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Initial Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v.  Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the Veteran is appealing the initial assignments of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  See also 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. (1996). 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.012; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Residual Scars Disability

Here, the Veteran claims that an initial compensable rating is warranted for the residual scars associated with SFW injuries he incurred during his military service.  

Initially, the Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made.  Furthermore, the Board notes that, even in the event such requests are made, the regulations specifically prohibit application of these regulations prior to October 23, 2008.

Under the applicable criteria for evaluating scars, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that 1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); 2) cause limited motion and cover an area exceeding 6 square inches; 3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); 4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or 5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804.  

Higher ratings may be assigned where the scar is either deep or caused limitation of motion and covered an area exceeding 12 square inches.

Alternatively, scars may be rated based on the limitation of function of an affected part.  38 C.F.R. § 4.118, DC 7805.

Turning to the specifics of the claim, the Veteran underwent a VA scars examination in February 2003 to assess the residuals of in-service SFW to his back.  He reported his symptoms to include intermittent muscle spasms under his left shoulder blade.  The physical examination revealed nine scars, primarily on the left scapula and one scar under the right scapula.  The scars measured from .25 inch to 1 inch in length.  They were flat, hypopigmented, and nonadhering to the underlying tissues.  There was no evidence of muscle loss beneath the scars or chronic skin changes.  The scars themselves were nontender; however, the muscle groups beneath the left scapula were tender to palpation.  There was no functional loss associated with the scars.  The impression was residuals of shrapnel wounds. 

A July 2004 VA scars examination report shows that the Veteran denied having any tenderness with his scars disability, but reported having an occasional aching pain in the genital area where he reported had additional scars.  He was concerned that the retained shrapnel associated with his disability contributed to the aching pain he experienced on the left side of his lower back.  Nine, slightly hypopigmented, flat, and nontender scars were observed on the physical examination of the Veteran's back.  The scars measured approximately 1 inch to 3/4 inch in length by 1/8 inch in width.  The scars were nonaffixed to the underlying tissues and there was no evidence of tissue loss beneath the scars.  There was no chronic ulceration or skin breakdown noted on examination.  The scars had no adverse effect on the functions of the muscles of the back and they were noted to be nontender.  The examiner was unable to identify any tender areas or areas of obvious shrapnel by direct palpation.  He also noted the presence of one scar on the anterior aspect of the Veteran's left arm, above the elbow.  This scar measured approximately 3/4 inch in length, and was flat, hypopigmented and nontender.  There was no adverse effect on the range of motion of the left elbow.  An associated X-ray examination of the back showed degenerative disc disease of the low back and metallic densities in the left lower hemithorax.  The impression was residual scars to the back and left arm, secondary to shrapnel. 

In March 2009, the Veteran underwent a VA scars examination, during which he was again noted to have sustained a shrapnel injury to his back.  He reported having continued pain at the site of the shrapnel injuries.  He stated that his pain felt as if a muscle was pulling.  He denied any additional treatment for this injury, or that his injury required the use of any medication.  The Veteran denied any incapacitating episodes due to his injury or scars.  Nine, well-healed scars on the upper and mid back were observed during the physical examination.  The scars ranged in size from circular .025 cm to .25 by .025 cm.  The scars were hypopigmented, smooth, flat, and stable.  The examiner noted that a March 2009 thoracic X-ray examination revealed three metallic foreign bodies at L1-2.  The texture of the scars was normal with that of the surrounding skin.  There was no adherence to the underlying tissue and the scars did not present any limitation of muscle.  The examination was negative for muscle loss or disfigurement associated with the scars, as well as any reports of pain or tenderness.  The impression was shrapnel injury with stable scars.  

The Veteran underwent VA examinations to assess his residual SFW scars in January 2011.  The examiner noted the Veteran's in-service medical history as previously described.  The Veteran denied any changes in the condition of his scars since last assessed during the March 2009 VA examination.  On the physical examination, the Veteran was noted to have nine well-healed scars on the lateral, upper, and mid back, which he identified as scars from shrapnel.  The scars ranged in size from circular .025 cm. to .25 by .025 cm.  Six scars were observed to be very well defined.  Three scars were hypopigmented and identified by the Veteran has shrapnel scars.  The scars were described as superficial, hypopigmented, smooth, flat, and stable.  The texture of the scars was normal with that of the surrounding skin and there was no adherence to the underlying tissue.  He did not express pain during the inspection of the scars and the scars did not present any limitation of motion.  The examination was negative for evidence of muscle loss or disfigurement.  The impression was shrapnel injury with stable scars.  

Having reviewed the foregoing, the Board finds that the preponderance of the evidence does not support the assignment of a compensable disability rating for the residual scars associated with the Veteran's in-service SFW disability.  As described above, in order to warrant a compensable rating the evidence must show:  scars, other than on the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 sq. in. (39 sq. cm.) (10 percent disabling under Diagnostic Code 7801); scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas exceeding 144 square inches (929 sq. cm.) (10 percent disabling under Diagnostic Code 7802); scars, superficial and unstable (i.e. frequent loss of the skin covering the scar) (10 percent disabling under Diagnostic Code 7803); or scars, superficial, that are painful upon examination (10 percent disabling under DC 7804).   In this case, the Veteran's residual scars, when measured alone and collectively, are not of sufficient size to warrant compensable rating under Diagnostic Codes 7801 or 7802.  The medical evidence of record shows that the Veteran has nine scars located on his back, generally ranging in size from .025 cm to .25 cm in length and .025 cm in width.  The February 2003 and July 2004 VA examination reports provide additional measurements of his scars, which were noted to measure approximately .25 to 1 inch in length and 1/8 inch in width.  He was also noted to have a scar on his left arm measuring approximately 3/4 inch in length during the July 2004 VA examination.  However, regardless of whether the scars cause limited motion or not, the scars are not of sufficient size to warrant an increased rating.

Next, the evidence also does not indicate that the SFW scars are unstable or painful upon examination.  Specifically, the February 2003, July 2004, March 2009, and January 2011 VA examinations all revealed that the scars were nontender to palpation.  While the Veteran was noted to have tenderness to the muscle groups beneath the left scapula during the February 2003 examination, and he has reported experiencing a pulling sensation in the muscle of his back, the clinical examinations revealed that the residual scars themselves are not painful.  Overall, the medical evidence does not show, nor has the Veteran reported, that his scars are unstable in that he has frequent loss of skin covering the scars.  Indeed, the March 2009 and January 2011 VA examiners both determined, following a clinical examination of the Veteran, that his scars were stable.  Therefore, given the relatively small size of the scars, and given the fact the scars have not been shown to be either unstable or painful upon examination, a compensable rating is not warranted for this disability under Diagnostic Codes 7803 or 7804. 

Moreover, the medical evidence does not show that the Veteran's residual scars have caused any functional limitation of his back or left arm to warrant a compensable rating under Diagnostic Code 7805.  While the Veteran's report of back pain are noted in the medical records, there is no evidence that indicates that he has functional loss solely attributed to his service-connected scars disability.  The numerous VA examination reports of record all show that there is no functional loss or limitations attributable to the Veteran's scars.  Considering formal medical evaluations to carry greater evidentiary weight in than the Veteran's assertions, the criteria for a compensable rating have not been met, and the Veteran's claim is denied in this instance.

Low Back Disability

Here, the Veteran has claimed that his service-connected SFW injuries are also manifested by a low back disorder.  By way of brief history, the Veteran filed his claim for service connection for residuals of a SFW on October 2, 2002.  By way of the March 2003 rating decision, he was assigned a noncompensable rating for residual scars associated with the in-service SFW incident.  Since that time, he has consistently maintained that this rating does not fully address all of the residual disorders associated with his SFW injuries, as he maintained that he also experiences radiating low back pain attributable to his in-service injuries.  

During the pendency of the Veteran's appeal, substantive changes were made to the portion of the Rating Schedule that addresses evaluation of the spine.  In 2002, the evaluation criteria for Diagnostic Code 5293, for intervertebral disc syndrome, were amended.  See 67 Fed. Reg. 54, 345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 (2007).  The amendment was effective on September 23, 2002, and thus, is applicable in this case.  The provisions effective prior to September 23, 2002 amendments, which were designated Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) are not applicable in this case inasmuch as the Veteran's claim was filed after the September 23, 2002 amendments were enacted.  Hence,  the prior provisions will not be further addressed.

In 2003, further amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51, 454-458 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).  An omission was then corrected by reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The amendment and correction were made effective from September 26, 2003.  Those amended provisions are applicable in this case and will be discussed herein.

In increased rating cases such as this one, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5100(g); 38 C.F.R. § 3.114.  So while the September 23, 2002 amendments are applicable throughout the period on appeal, the 2003 amendments may only be applied from their effective date, September 26, 2003.  

Under Diagnostic Code 5293, effective September 23, 2002 to September 25, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under Section 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warrant a maximum 60 percent disability rating.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warrant a 40 percent disability rating.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrant a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

It is noted that for purposes of rating under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Additional potentially applicable diagnostic code provisions regarding the lumbar spine which could provide a disability rating in excess of 20 percent prior to September 26, 2003, have also been considered.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior to September 26, 2003), a 10 percent rating is warranted for limitation of motion of the lumbar spine which is slight in degree, a 20 percent rating is warranted where the limitation of motion in the lumbar spine is moderate, and a 40 percent evaluation is assigned for severe limitation of motion.  The Board observes that the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (in effect prior to Sept. 26, 2003), a 10 percent disability rating may be assigned where there is characteristic pain on motion.  A 20 percent rating is warranted where there is muscle spasm on extreme forward bending, or unilateral loss of lateral spine motion in a standing position.  A 40 percent rating is warranted if the lumbosacral strain is severe with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 40 percent evaluation is the maximum evaluation to be assigned under this code.

As previously noted, a new rating formula for the spine became effective September 26, 2003.  Under the new rating formula, intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  68 Fed. Reg. 51, 456 (2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010)).  The Board notes that aside from changing Diagnostic Code 5293 to Diagnostic Code 5243, the criteria for rating intervertebral disc syndrome remained essentially unchanged after the September 26, 2003 amendment.  See Diagnostic Code 5293 (2002 and 2003); Diagnostic Code 5243 (2010).

Under the General Rating Formula for Diseases and Injuries of the Spine, unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010)).  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees but no more than sixty degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

It is noted that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  It is also noted that for VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees (see also Plate V).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

Diagnostic Code 5242 also provides for degenerative arthritis of the spine (see also Diagnostic Code 5003).  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under Diagnostic Code 5003.

Here, the claims file reflects that the Veteran underwent a private physical examination in February 2005, during which he reported having low back pain since an in-service SFW injury.  He described having worsening back pain, with radiation down his left leg.  The examiner noted that the Veteran had undergone two surgeries to repair the herniated discs in his low back.  The Veteran denied having any bowel or bladder incontinence.  The physical examination revealed discomfort upon palpation of the low back, which was worse on the left side where he was noted to have sciatica.  The examination also revealed muscle spasms in the lower back.  The straight leg raising test was weakly positive, bilaterally.  The Veteran had discomfort in his low back with flexion beyond 45 degrees and some discomfort with complete extension of the back.  Discomfort was also noted with both right and left sided rotation; however, he was found to have good rotation of the back.  The neurological examination revealed slight weakness in the left lower extremity, as compared to the right, although the examiner concluded it was minimal.  The impression was low back pain with sciatica, secondary to herniated disc.

The Veteran's VA medical records document his reports of low back pain.  
During a VA scar examination in February 2003, the Veteran was noted to have some tenderness to palpation of the muscle groups underneath the left scapula in the area of his residual shell fragment scars.  A May 2004 radiology examination revealed moderate to severe degenerative changes of the lower lumbar spine and mild osteopenia.  In July 2004, the Veteran underwent a VA scars examination, at which time he denied have any tenderness in his residuals scars themselves but reported having retained some shrapnel in his back and experiencing back pain.  He also reported that his back pain radiated down to his left leg.  X-rays conducted in February 2003 and March 2009 reflects that the Veteran has metallic densities in his left hemiothorax and back that were associated with his shell fragment injury.  The Veteran underwent a VA scars examination in March 2009, at which time he reported having continued pain at the site of his shrapnel injuries on his back as if a muscle was "pulling."  

Associated with the claims file is a January 2010 VA medical examination report, which documents the Veteran's report of having a residual back disorder secondary to a grenade explosion during his military service.  He reported having chronic back pain, which he treated with the use of prescription pain medication; he was noted to have undergone surgery on two occasions for degenerative disc disease.  He reported that he first received treatment for his back symptomatology within a year of his discharge from active duty.  He reported that at times of exacerbation of his back pain he had increased pain in the lower back with radiation down into his left hip.  He denied having any bladder or bowel problems associated with his back, or a history over the previous year of flare ups requiring hospitalization or bed rest.    

The examiner noted a review of the Veteran's service treatment records documented his reports of low back pain following his initial injury.  On the physical examination, the Veteran was noted to use a cane for support due to his back pain.  Visual examination of the spine revealed a normal lordotic curve.  There was no evidence of paralumbar muscle spasms.  Subjective tenderness was noted to palpation of the lumbar area within the deeper structures.  Range of motion of the lumbar spine was reported as follows:  flexion from 0 to 60 degrees, with pain throughout and of greater intensity at 60 degrees; extension from 0 to 20 degrees, with pain throughout and of greater intensity at 20 degrees; bilateral flexion from 0 to 20 degrees, with pain throughout; and bilateral rotation from 0 to 20 degrees, with pain throughout.  The Veteran's lumbar range of motion remained unchanged after repetitive testing.  The examiner stated that during acute exacerbations, the Veteran would have increased pain, which would lead to increased fatigability and decreased agility of his back activity; however, he was unable to state the impact on the Veteran's functional ability during periods of flare ups without restoring to mere speculation.

Neurologically, the reflexes at the knees were 2+ bilaterally, and the Achilles tendon was 1+ bilaterally.  Straight leg raises were negative bilaterally.  There was no evidence of muscle weakness and the sensory examination was normal.  The examination revealed no evidence of any abnormalities of the muscles of the back.  Following the examination, the diagnosis, in part was normal muscle exam of the back and status post laminectomy L4-L5 and L5-S1 secondary to degenerative disc disease.  

In December 2010, the Veteran underwent a VA spine examination to assess his reported low back symptomatology.  He reported having low back pain with radiation down to his coccyx and left leg.  His pain was reported  to occur 90 to 100 percent of the time and that his symptoms were mildly to moderately relieve by the use of prescription medication.  The Veteran denied using bed rest for pain relief.  He reported that he could perform all activities of daily living unassisted, although his movements were at times limited due to stiffness.  He was noted to use Velcro fastened shoes, a walking cane, a reach extender, a long-handled shoe horn, and hand-hold brackets for his shower.  He was noted to have previously undergone surgery for his spine on two occasions.  The Veteran denied experiencing any fecal or urinary incontinence, but reporting having erectile dysfunction.  

On the physical examination, the Veteran ambulated with a the use of cane and presented with a antalgic gait.  Straight leg raising test was objectively positive on the right at 45 degrees and was negative on the left.  Range of motion of the thoracolumbar spine was as follows:  flexion from 0 to 58 degrees; extension from 0 to 12 degrees; left lateral flexion from 0 to 14 degrees; right lateral flexion from 0 to 12 degrees; left lateral rotation from 0 to 16 degrees; and right lateral rotation from 0 to 12 degrees.  Following repetitive motion, the Veteran's low back range of motion was reported as follows:  flexion from 0 to 48 degrees; extension from 0 to 10 degrees; left lateral flexion from 0 to 10 degrees; right lateral flexion from 0 to 12 degrees; left lateral rotation from 0 to 14 degrees; and right lateral rotation from 0 to 10 degrees.  There was objective evidence of pain at the end of forward flexion and subjective pain with left and right lateral rotation.  The neurological examination revealed 4/5 muscle strength in the lower extremities.  There was no Achilles reflex on the left.  The patellar reflexes were +1 and equal.  The sensory examination was decreased on the left in the L5 distribution.  The examiner noted the results of X-ray examinations completed in May 2004 and March 2009.

Following the examination, the Veteran was diagnosed with degenerative disc disease and traumatic arthritis of the lumbar and thoracic spine as a result of an explosion while the Veteran was in the military.  There was retention of shell fragments noted in the posterior wall of the upper lumbar and lower thoracic area.  The examiner also diagnosed the Veteran with lumbar disc disease with L5-S1 radiculopathy.  The examiner opined that the Veteran's lumbar disc disorder was a result of his explosion while he was in the military.  He stated that it was not unusual for an explosion of that magnitude and proximity to produce the findings of the Veteran, to include the arthritic changes of the spine.  

Based on the foregoing, the Board finds that a 20 percent rating is warranted for the Veteran's low back disability under Diagnostic Code 5292.  A separate rating for a low back disability is warranted in this instance as the December 2010 VA examiner determined that the Veteran's low back degenerative disc disease was a result of his in-service SFW injuries.  As noted above, a 20 percent rating is assigned under this diagnostic code for moderate limitation of motion of the lumbar spine.  In this case, the medical evidence shows that the Veteran's low back symptomatology has been manifested by chronic pain, muscle spasms, stiffness, tenderness to palpation, and limited motion.  Overall, his lumbar spine range of motion has ranged from 0 to at least 45 degrees, to include pain.  Moreover, the January 2010 VA examiner determined that the Veteran would have increased pain and fatigability, with decreased agility, during flare ups of his low back symptomatology.  When viewed in its totality, the evidence of record shows that the Veteran's low back symptomatology more closely approximates a moderate limitation of motion.  Accordingly, a 20 percent rating is assigned under Diagnostic Code 5292 for the entire pendency of the appeal.

The evidence of record, however, does not indicate that an rating in excess of 20 percent is warranted under the former rating criteria.  As noted above, the next-higher 40 percent disability rating is warranted for severe limitation of lumbar spine range of motion, or a severe condition with recurring attacks and intermittent relief.  Diagnostic Codes 5292, 5293.  A 40 percent disability rating was also warranted for a severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing with irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Diagnostic Code 5295.

Here, the preponderance of the medical evidence does not show that the low back disability was manifested by a severe limitation in the lumbar spine range of motion or a severe condition with recurring attacks and intermittent relief.  See Diagnostic Codes 5292, 5293.  The preponderance of the evidence shows that the Veteran's low back symptomatology was most significant for pain; tenderness to palpation; flexion generally ranging from 0 to at least 45 degrees, including pain; extension generally ranging from 0 to at least 12 degrees, including pain; and stiffness.  While the Veteran reporting experiencing intermittent exacerbations of his lumbar spine symptomatology, as evidence by his January 2010 report of increased pain in his lower back with radiation, the medical evidence shows that the Veteran's low back disability was most often demonstrated by at least 45 degrees of flexion and at least 12 degrees of extension.  There is no evidence of any ankylosis of the lumbar spine or a severe lumbosacral strain with listing of the entire spine to warrant a 40 percent disability rating under Diagnostic Code 5295.  Thus, the preponderance of the evidence does not show that the Veteran's symptomatology more closely approximated a severe spinal disability to warrant a rating in excess of 20 percent under the old rating criteria.

In considering the new rating criteria, which may be applied as far back as the effective date of the revisions (September 26, 2003), the Board finds that a higher disability rating is also not warranted.  As previously discussed, a forward flexion of the thoracolumbar spine to 30 degrees or less or unfavorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating under the revised rating criteria.  As shown in the medical evidence of record, and discussed in the preceding paragraphs, the Veteran has been able to perform forward flexion to at least 45 degrees, with pain.  The December 2010 VA examination report shows that range of motion on repetitive use was additionally limited by pain to 48 degrees of flexion; however the Veteran's flexion to 48 degrees on repetitive use still exceeds the limitation of motion required for a 40 percent disability rating.  Additionally, the medical evidence does not show that the Veteran sustained at least four weeks of incapacitating episodes requiring bed rest and treatment by a physician at that time to warrant a rating under the diagnostic code provision for intervertebral disc syndrome.  Indeed, the Veteran denied having any incapacitating episodes requiring hospitalization or bed rest during the January 2010 and December 2010 VA examinations.  Essentially, the competent medical evidence of record does not show that a disability rating in excess of 20 percent disabling is warranted under the revised rating schedule.

In so determining, the Board recognizes the Veteran's reports of low back pain, stiffness, and limited motion.  While the Veteran has reported experiencing these symptoms, to include pain, he has not asserted any changes in the range of motion of his low back during this time period.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's low back disability are contemplated in the current evaluation for limitation of motion.  As noted above, the medical evidence dated throughout the period on appeal shows that the range of motion of the Veteran's low back generally ranged from 0 to at least 45 degrees of flexion, with pain.  Even taking into account the limitation of motion due to pain, his low back disability still does not meet the requirements for a disability rating higher than 20 percent under VA regulations.  38 C.F.R. §4.40, 4.45; DeLuca, supra.

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the lumbar spine.  In this regard, the Board notes that the issue of a possible separate evaluations for neurological impairments of the lower extremities and erectile dysfunction, both as neurological impairments associated with the low back disability, are remanded to the RO for appropriate action.  However, the  evidence of record does not show the existence of any other associated neurologic abnormalities, such as bladder or bowel complaints, that are related to the service-connected low back disability.  Therefore, a separate rating (absent a possible separate rating for the issue remanded herein) is not warranted for neurological impairment, as no such impairment is shown.   

Conclusion- Increased Rating Claims

With regard to his claims, the Board has also considered the Veteran's statements that his residual disabilities from his in-service SFW are more severe than what is reflected by the disability ratings assigned and upheld herein.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disabilities relating to scars or a low back disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Additionally, the Board has considered whether any of the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings that have been assigned for the Veteran's SFW residual scars and low back disabilities contemplate the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disabilities that are not contemplated by the schedular criteria.   Indeed, for the ratings assigned and upheld herein, higher ratings are available for the claimed disabilities, but the Veteran's symptomatology with respect to these disorders simply does not meet the criteria for higher ratings for the time period on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In deciding the Veteran's increased initial rating claims, the Board has considered the determination in Fenderson v. West, 12 Vet. App. 119 (199), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities in issue, such that increased evaluations are warranted.

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Legal Criteria for TDIU

In a precedent decision, Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a TDIU is part and parcel of an increased rating claim when the issue of 
unemployability is raised by the record.  In this case, the medical evidence of record indicates significant impairments in the Veteran's employability related to his service-connected disabilities.  Therefore, pursuant to Rice, the Board is assuming jurisdiction over the TDIU claim, since the issue of unemployability is raised by the record.

Total disability ratings for compensation may be assigned where the schedular rating for service-connected disability or disabilities is less than 100 percent, when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341.

According to 38 C.F.R. § 4.16, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), "substantially gainful employment" was defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted the 
following standard:

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

The Board notes 38 C.F.R. § 4.16(b) provides that it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.

In this case, the issue of entitlement to TDIU benefits was raised by the evidence of record.  Specifically, the RO received records associated with the Veteran's receipt of Social Security benefits in September 2006, which included a December 2004 opinion from a private examiner that the Veteran would be limited to performing work related tasks which required minimal acute stress or interactions with others essentially due to his psychiatric symptomatology.  

At the time that the claim for TDIU benefits was raised by the record in September 2006, the Veteran was service connected for PTSD, bilateral hearing loss, tinnitus, and a residual scars disability.  The claims file reflects that since that time Veteran's disabilities have been rated as follows:  PTSD, rated as 50 percent disabling; hearing loss, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and residual scars disability,  rated as noncompensable rating.  As addressed previously, the Board has granted the Veteran a separate 20 percent disability rating for a low back disability associated with his in-service SFW injuries.  This results in a combined disability rating of 70.  See 38 C.F.R. § 4.25, Table I.  Therefore, the Veteran meets the threshold schedular requirements for an award of TDIU benefits, under 38 C.F.R. § 4.16(a).

The record reflects that the Veteran is currently 63-years-old, has a high school education, and was previously self-employed as a truck driver.  He has reported that he last worked in this capacity in 2004.

During the April 2004 RO hearing, the Veteran, his wife, and his son described the impact of the Veteran's service-connected disabilities on his daily functioning.  His son reported that the Veteran had not worked in two years; instead, the Veteran rode along with his son, who was also a truck driver, on his son's driving trips.  He testified that his father was quick to anger and at times destructive of property.  Both the Veteran and his son described incidents during which the Veteran demonstrated road rage and during which he had conflicts with former coworkers.  His wife described how the Veteran isolated himself from others and reported that he moody and irritable.    

In July 2004, the Veteran underwent a VA PTSD examination, at which time he reported that he worked as a truck driver since 1968.  However, he stated that for the previous two and one half years, he simply rode along with his son on his truck driving jobs.  He did not anticipate being able to travel much in the future because he was  beginning to feel "worn out."  The Veteran reported his psychiatric symptoms to include sleep difficulties, hypervigilance, trouble with temper control, and avoidance phenomena.  He was noted to have considerable difficulty with temper control over the years.  Following a mental status examination, the examiner opined that the Veteran's psychiatric symptoms produced serious impairments in  both social and industrial areas, as manifested by a Global Assessment Functioning (GAF) score of 48.  

A March 2009 VA PTSD examination report documents the Veteran's report of being unemployed since 2004.  He reported that he was considered disabled for purpose of Social Security benefits due to his back, hearing loss, and PTSD.  The Veteran's psychiatric symptomatology was noted to include sleep difficulties, intrusive thoughts, avoidance behaviors, irritability, hyperventilation during periods of stress, and occasional passive suicidal ideations.  Based on the assessment of the Veteran, the examiner concluded that the Veteran would not be able to work around a lot of people because his stress tolerance was poor.  He did not identify any other symptoms that would impair the Veteran's work performance.  Overall, he described the Veteran's occupational impairment as moderate.    

In December 2010, the Veteran underwent a VA general medical examination.  The associated examination report reflects that the claims file was reviewed by the examiner.  During the examination, the Veteran reported that he previously worked as a truck driver and that he had not worked since 2004.  He reported that he was able to feed, bathe, and dress himself; however, he stated that he needed help from his wife at times with standing from a sitting position due to back pain.  Following a clinical examination, the diagnoses, in part, were obstructive sleep apnea, gastroesophageal reflux disease (GERD), status post surgical left inguinal herniorrhaphy, benign prostatic hyperplasia, proteinuria, and hyperlipidemia.  The examiner opined that from a general medical standpoint, he was unable to define any disabilities that would interfere with the Veteran's ability to perform his usual employment.  With regards to the any dermatological, audiological, or orthopedic diagnoses, or the impact of any such disorders on the Veteran's ability to work, the examiner referred to the additional VA dermatological, audiological and orthopedic examination reports.

Also associated with the claims file is a December 2010 VA spine examination report, which documents the Veteran's report of being unable to work in his previous profession as a truck driver due to his spine symptomatology.  He reported his symptoms to include chronic, radiating low back pain and stiffness.  The Veteran underwent a clinical examination, after which he was diagnosed with degenerative disc disease with traumatic arthritis of the lumbar and thoracic spine and lumbar disc disease with L5-S1 radiculopathy.  The examiner opined that the Veteran was clearly unable to work as a truck driver at this time because of his lumbar disc disease.  He noted that the historical interview was an important factor in the evaluation.  

The Veteran underwent a VA audiology examination in January 2011, at which time the claims file was reviewed.  Following a clinical examination, he was diagnosed with moderately-severe to severe hearing loss in the right ear, moderately-severe hearing loss in the left ear, and tinnitus.  The examiner opined that the Veteran's tinnitus should not adversely affect his employment.  However, she concluded that the degree of the Veteran's hearing loss would have a significant, negative impact on his employment.  

In January 2011, the Veteran also underwent a VA dermatological examination.  Following a clinical examination, the diagnosis was shrapnel injury with stable scars.  The examiner noted that the Veteran was employed as a truck driver up until 2004, but that he no longer worked due to a medical condition.  He opined that there was no evidence of complications arising from the Veteran's skin condition; therefore, there was no justification for unemployability based on the examination.

Also in January 2011, the Veteran underwent a second VA medical examination, during which he continued to report having radiating back pain.  He reported that he stopped working as a truck driver due to his back problems because he could no longer endure the consequences of sitting in the truck all day; he reported that this activity would result in increasing pain to his back and that he could not take the medications for pain relief while driving.  The Veteran underwent a clinical assessment and was diagnosed with residual scars to shrapnel to the back, asymptomatic and status post laminectomy secondary to degenerative disc disease.  The examiner noted that the Veteran was able to perform his activities of daily living, but opined that he was unable to perform his activities as a truck driver. 

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected PTSD, hearing loss, and low back disability.  The evidence of record indicates that the Veteran previously worked as a truck driver, but that he has not worked since 2004.  As discussed in detail above, and as determined by the July 2004, December 2010, and January 2011 VA examiners, the Veteran's PTSD, low back disability and hearing loss result in significant impairments in the Veteran's ability to maintain substantially gainful employment.  In this regard, the July 2004 VA PTSD examiner determined that the Veteran's psychiatric symptoms produced serious impairments in both his social and occupational functioning.  Similarly, both the December 2010 and January 2011 VA examiners essentially determined that the Veteran is unable to perform his usual employment as a truck driver due to his low back disability.  During the January 2011 audiology examination, the examiner determined that the degree of the Veteran's hearing loss would have a significant, negative impact on his employment.  These opinions are probative, as they are definitive and are based on a clinical assessment of the Veteran, as well a review of the Veteran's claims file and medical history.  Accordingly, the opinions are found to carry significant weight.  The Board notes that the factors taken into consideration when assessing the probative value of a medical opinion are the physician's access to the claims files and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).  

The Board recognizes the December 2010 VA examiner's conclusion that he was unable to identify any disabilities that would interfere with the Veteran's ability to work.  In this regard, the Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992). However, the December 2010 examiner did not fully take into consideration the nature and severity of the Veteran's service-connected PTSD, low back disability, and hearing loss, as he specifically deferred to the additional VA examinations with respect these disorders.  Therefore, the Board does not find the December 2010 VA examiner's opinion to be of a greater probative value as compared to the other medical evidence and lay statements of record.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The critical issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In this case, the evidence reflects that the Veteran's PTSD, low back, and hearing loss symptomatology and manifestations, in and of themselves, present significant obstacles with respect to the Veteran's employability, essentially rendering him unemployable as defined for VA purposes.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206- 07 (1994). 

In summary, because the Veteran meets the schedular criteria for a TDIU, and because it appears that his service-connected PTSD, low back, and hearing loss disabilities preclude him from securing or maintaining substantially gainful employment, the criteria for entitlement to a TDIU have been met.  Accordingly, the TDIU claim is granted.  


ORDER

Entitlement to a compensable rating for residual SFW scars is denied.

Entitlement to a separate 20 percent rating for a low back disability is granted, subject to the laws and regulations governing monetary awards.

Entitlement to TDIU benefits is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the issues entitlement to separate disability ratings for radiculopathy of the lower extremities and erectile dysfunction as neurologic abnormalities associated with the now service-connected low back disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

As noted above, VA regulations provide for the separate evaluation of compensable objective neurologic abnormalities associated with a spinal disability.   See 38 C.F.R. § 4.71a, Note (1) (2010).  Throughout the pendency of the appeal, the Veteran has reported having low back pain with radiating pain and numbness in his left leg.  The medical evidence of record shows that he was diagnosed with lumbar disc disease with L5-S1 radiculopathy following a December 2011 examination; however it is unclear from the associated examination report whether this diagnosis pertains to both the Veteran's left and right lower extremities.  Moreover, he reported during the January 2011 VA examination that he experienced a funny feeling as if his legs were "drawing up," but that they did not move.  Following a clinical examination he was diagnosed with restless leg syndrome.  The examiner stated that this diagnosis may be associated with peripheral neuropathy, but that he could not relate the Veteran's restless leg syndrome to his SFW injuries without speculating.  Given this, the medical evidence is unclear as to the exact nature and diagnosis of the Veteran's current neurological disorder affecting his lower extremities.  

With regards to a possible separate rating for erectile dysfunction, the Veteran reported having symptoms of this disorder during the January 2011 spine examination.  Although the examiner noted the Veteran's reported symptoms, he did not diagnose the Veteran with an erectile dysfunction disorder or opine whether the Veteran's reported symptomatology was related to his low back disorder.  
  
Based on the foregoing, the Board finds that additional development is necessary to properly assess the nature and etiology of the possible neurological impairments of the lower extremities and erectile dysfunction.  As explained above, the medical evidence of record does not adequately address whether the Veteran currently has neurological impairments affecting his bilateral lower extremities or erectile dysfunction attributable to his now service-connected low back disorder.  In this regard, the Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the Board finds that the Veteran should be afforded appropriate VA examinations to determine whether there are any neurological abnormalities associated with his service-connected low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of his bilateral lower extremities neurological impairments and his erectile dysfunction, to include whether either disorders is a neurologic abnormality associated with the low back disability.  All indicated studies should be accomplished.  A copy of this remand and the claims folder must be available for review by the examiner.

Following a clinical examination and review of the claims file, the examiner must identify all neurological impairments affecting the Veteran's lower extremities and any erectile dysfunction disorders found to be present.  For all diagnoses made, the examiner must provide the following opinions:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed neurological impairment affecting the Veteran's lower extremities is a neurologic abnormality that was caused by, permanently worsened (aggravated) by, or otherwise associated with, the Veteran's service-connected low back disability.  

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's reported erectile dysfunction is a neurologic abnormality that was caused by, permanently worsened (aggravated) by, or otherwise associated with, the Veteran's service-connected low back disability.    

In making this determination, the examiner must acknowledge and discuss any reports of a continuity of symptomatology.  The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing the requested opinions, the examiner must consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and fully explain why an opinion cannot be rendered.

2.  After completion of the foregoing, and after undertaking any further development deemed warranted by VA regulations, the RO shall adjudicate whether separate disability ratings are warranted for any neurological impairments of the lower extremities and erectile dysfunction as neurologic abnormalities associated with the service-connected low back disability.  If any determination remains adverse, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


